Citation Nr: 9934326	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1973, including service in the Republic of Vietnam, 
where he was awarded the Combat Infantryman's Badge and the 
Purple Heart.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
seeking an increased rating above 10 percent for his service-
connected PTSD.  The veteran filed a timely appeal to this 
adverse determination.

In January 1997, the Board remanded the veteran's case to the 
RO for additional development.  During the pendency of the 
appeal the veteran's disability evaluation for PTSD was 
increased from 10 to 30 percent by rating decision in May 
1998.  

In written arguments of September 1999, the representative 
argues that a well grounded claim has been presented for a 
total disability rating based on individual unemployability 
(TDIU).  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matters is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The veteran's PTSD is manifested by no more than considerable 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and, 
thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed pursuant to the 1997 Remand, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Noting the 
veteran's request, made through his service representative, 
that any new PTSD examination afforded the appellant be made 
by an examiner who had not previously evaluated him, the 
Board included this in the January 1997 Remand instructions.  
Coincidentally, the veteran had a periodic examination with 
the same examiner on January 29, 1997, two days before the 
Remand was dispatched.  In any event, the veteran has been 
examined by two different examiners subsequently providing a 
wealth of psychiatric examination findings for review and 
adjudication of the matter.  

The veteran essentially contends that a higher rating is 
warranted for his service-connected PTSD because the disorder 
is more severely disabling than the current evaluation 
reflects.  In support of his contention, he emphasizes that 
he has been hospitalized for extended treatment of PTSD 
several times in the last few years.  He maintains that this 
constitutes clear evidence that his symptoms warrant a higher 
disability evaluation for PTSD.  

The veteran has received outpatient treatment periodically 
since June 1990.  The outpatient records most notably reflect 
sleep disturbance, depression and suicidal thoughts, survivor 
guilt, and recurrent recollections of events in Vietnam.  

When the veteran was hospitalized by the VA in August 1994, 
it was reported that he had been dong well until a month and 
a half earlier when he quit his job as a bartender secondary 
to worsening chronic back pain.  He had subsequently been 
feeling depressed and experiencing increased PTSD symptoms, 
nightmares and waking up sweating.  He had been having severe 
insomnia secondary to this, and a dissociative state.  In 
addition, he had been stressed out by his stepfather's 
terminal lung cancer, and helping his mother care for him.  
His girlfriend had also broken up with him a week earlier.  
This culminated in a suicide attempt a week prior to 
admission.  During hospitalization, the veteran noted some 
improvement in symptomatology, including less frequent 
nightmares and flashbacks, less depressed mood, increased 
appetite and energy, and no suicidal ideation.  Prior to 
discharge the veteran was initiated on Prozac.  He was stable 
and competent for VA purposes at discharge.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned at 
discharge, but the appellant's functional level was rated 
with a GAF of 60 for the prior year. 

On VA psychiatric examination in December 1994, the veteran 
reported that he still experienced flashbacks of his Vietnam 
experience.  He recalled a particular incident in the last 
week when he and his girlfriend were in a mall and he became 
disoriented.  He reported that he also continued to have 
nightmares of stressors and Vietnam; severe sleeping 
problems; and difficulty being around people with the 
exception of his girlfriend with whom he was about to move 
in.  After he left the service in 1973, he had worked 
steadily as a truck driver enjoying the loneliness, but even 
then he had lack of tolerance for other people.  Since 1973, 
his work record was reportedly spotty.  His last employment 
was as a bartender for two years, a job he quit before he was 
fired because of physical and mental stress.  Prior to that 
he had been self employed taking brief jobs.  He reported 
problems getting hired because of his inability to deal with 
people any more.  He was receiving treatment from the PTSD 
Clinic in Ann Arbor, and was taking Prozac, and Ativan as 
needed.  The veteran described almost continuous back pain as 
he spoke in rapid, short, clear sentences, through tight 
lips, as if in pain.  On examination he seemed dysphoric and 
intense.  Auditory hallucinations were denied.  The diagnoses 
were PTSD by history, and dysthymia.  The GAF score was 70.  

When the veteran was hospitalized by VA from April to May 
1995, it was noted that he had had several significant 
stressors in his life recently, including the death of his 
stepfather who had raised him.  The veteran had also lost his 
house secondary to being unable to meet the mortgage 
payments, and broken a personal relationship.  Secondary to 
these multiple stressors, he reported increasing his alcohol 
use.  More recently, he had been ticketed for driving while 
under the influence, which appeared to be the precipitating 
stress for his admission.  During the prior four to five 
months the veteran also reported some concomitant symptoms of 
depression characterized by absence of libido, decreased 
concentration, energy, and appetite, and worsening sleep.  He 
also described some vague suicidal thought, but without any 
specific plans.  Reportedly, he tried not to think of any 
plans.  A long history of chronic back pain was also noted.  
The week prior to hospital discharge the veteran reported 
diminished PTSD symptoms.  He planned for follow up care for 
substance abuse and PTSD at the Saginaw VA Center.  

During a hearing at the RO in November 1995, the veteran 
testified that he had difficulty functioning, and was either 
homicidal or more regularly suicidal; that there were very 
few people with whom he associated; that he lived with his 
mother, but spent most of his time tinkering with things in 
the garage; and that his sessions with therapists helped him 
vent some of his emotions.  He further testified that he had 
attempted to return to school, but was unable to concentrate; 
that he frequently became angry and would do whatever was 
necessary to remove someone who did not leave him alone; that 
his most recent relationship with a girlfriend had ended; and 
that 4 or 5 times a week he has a feeling as if he is back in 
Vietnam.

When the veteran was hospitalized by VA from July to August 
1996, he complained of a three month history of nightmares, 
intrusive thoughts, and increasing anxiety surrounding his 
recollections of Vietnam experiences.  He also reported 
dissociative episodes.  He related not having had a drink for 
a year until the day prior to admission when he had two 
beers.  The PTSD symptoms decreased during hospitalization 
and by hospital discharge the veteran was described as being 
in good condition, and without suicidal or homicidal 
ideation.  There were diagnoses of PTSD, alcohol dependence, 
chronic back pain and degenerative joint disease.  A GAF 
score of 40 was assigned.

On VA examination in January 1997, the veteran was walking 
with a cane.  He indicated that he was continuing to have 
nightmares specific to stressors in Vietnam.  After returning 
from Vietnam, he had been in a severe automobile accident 
from which there were injuries including fractured vertebrae.  
The veteran presented as alert but quite nervous.  It was 
noted that his rather extensive periods of hospitalization 
were related to alcohol use.  He described his depression as 
coming and going.  Although the veteran stated that he stayed 
away from anything having to do with Vietnam, the examiner 
noted that the veteran was wearing a Vietnam cap with bright 
block golden letters "Vietnam Veteran" with a miniature 
Combat Infantryman's Badge.  The examiner further reported 
that the veteran was living with his wife, and he would try 
to help out at her work.  He was being followed at the 
Saginaw VAMC every two months.  He described some periods of 
sudden amnesia.  The diagnosis was PTSD by history/anxiety 
condition, not otherwise specified.  The GAF score was 50.  

A report from Ausable Valley Community Mental Health, dated 
in February 1997, reflects that the veteran displayed no 
disorder of thought.  His memory was good.  The social worker 
suggested that his alcohol dependency appeared related 
heavily to the onset of PTSD in the early to mid 1980's.  

When the veteran was examined by VA in March 1997, it was 
noted that he was living with his spouse.  His medical 
history consisted of chronic lower back pain which resulted 
in restrictions in lifting more than 15 pounds.  On 
psychiatric evaluation, the veteran had a very cynical 
attitude about authority and life.  He would prefer his life 
to be as it was prior to going to Vietnam because of all the 
bad experiences he had there such as setting booby traps 
which sometimes killed civilians.  He claimed that currently 
he engaged in virtually no activity around the house, 
although he might cook occasionally, but he did not work 
outside on his six acre property.  He reported having only 
one friend who is also a Vietnam veteran in addition to the 
veteran's mother.  He appeared quite anxious, which was 
displayed by continuous movement of his fingers in the form 
of a pill rolling motion.  His affect was rather flat.  His 
mood was rather dysphoric.  His conversation form was judged 
to be very peculiar.  Thought productivity was not impaired.  
When asked about his predominant emotion, he indicated that 
he experienced too much anger.  This problem was especially 
manifested when someone talked to him about Vietnam.  

On examination, the veteran was described as alert and lucid.  
His affect was impoverished, and flat with obvious 
manifestations of anxiety.  No evidence of hypervigilance was 
observed.  His memory was not disturbed, and he could easily 
form memory associations.  He reported sleeping on average 
four to five hours every night and denied taking any naps 
during the day.  He did not have a full recollection of all 
his dreams, but they were not always related to Vietnam 
experiences.  He emphasized, however, that his sleep was 
interrupted and not continuous.  As the interview progressed, 
satisfactory rapport, interaction and eye contact were 
developed.  Diagnostically, the veteran's condition was 
described as chronic mood disorder, alcohol related; chronic 
tobacco use disorder; PTSD as related to difficulty falling 
and staying asleep and difficulty in concentration, 
hyperactivity upon exposure to war related memories; marked 
anxiety with thinking disorder; and schizoid personality.  
The present GAF was reported as being about 65.  A GAF of 61-
70 was described by the examiner as being indicative of some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

On VA examination in November 1997, it was reported that the 
veteran had recently become separated from his wife and 
divorced for the third time.  He was living with his mother.  
The divorce was described as resulting from some of his 
wife's behavior and his PTSD symptoms.  He continued to visit 
Saginaw VAMC approximately every three months.  The veteran 
was taking Prozac and Ativan for PTSD symptoms.  He spent 
most of his time around his mother's house where he chopped 
and put up wood.  He had little interest in other activities.  
He had few friends or social outlets.  He reported feeling 
afraid continually and shaking and having nightmares.  He had 
significant guilt about incidents in Vietnam.  On mental 
status examination, the veteran was alert and cooperative.  
He was well dressed and groomed.  His speech was normal.  His 
affect and mood were somewhat depressed and angry.  There was 
no evidence of a thought disorder.  He admitted to chronic 
suicidal thought, but he had no specific plan.  His memory 
was good.  There were no obsessive ritualistic thoughts or 
behavior noted.  His judgment and insight were fair.  There 
were diagnoses of PTSD and history of alcohol abuse.  The GAF 
score was 50.  The examiner commented that the veteran has 
amnesia for events related to war, and significant 
disinterest in activities.  He felt detached from others and 
had a foreshortened sense of the future.  He complained of 
sleep disorders, problems with anger, hypervigilance, 
difficulty concentrating, and startling easily, problems 
which appeared to seriously affect his current functioning.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings. Id.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

Service connection has been in effect for PTSD from January 
3, 1973, replacing the grant of service connection for 
symptoms of brain syndrome manifested by headaches which were 
assigned a noncompensable disability rating.  PTSD was then 
assigned a 10 percent rating from August 1990 through October 
1994, save several periods when a temporary total rating was 
assigned under 38 C.F.R. § 4.29.  

The service-connected PTSD is currently assigned a 30 percent 
schedular rating under Diagnostic Code 9411.  On November 7, 
1996, new rating criteria for psychiatric disabilities were 
effectuated.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  This 
Board will apply the version most favorable to the veteran.  

Under the old diagnostic criteria for PTSD, 38 C.F.R. § 
4.132, Diagnostic Code 9411, a 30 percent rating was assigned 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, or when psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93; 59 Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the old criteria, a 50 percent rating was for 
application where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; or the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411.

Under the new diagnostic criteria for PTSD, Diagnostic Code 
9411 under 38 C.F.R. § 4.130 (1999), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The question for the Board is what symptoms manifest the 
veteran's PTSD disability and how do they impact his social 
and industrial functioning.  The veteran has consistently 
maintained that he has continuing intrusive thoughts, an 
inability to sleep and depression associated with his trauma.  
He cites his failed marriages as and his inability to get 
along with people even as a bartender as examples of his 
social and industrial deficiencies.  

The veteran has been assigned temporary total disability 
ratings on three occasions since 1994.  In addition to his 
hospitalizations and outpatient treatment, the veteran has 
been afforded several psychiatric examinations in recent 
years by VA.  The examination reports spaced apart as they 
are provide a good indication of how the veteran is adapting 
in a nonhospital setting and in his everyday normal 
environment.  It is noteworthy, and consistent, that the 
Global Assessment of Functioning (GAF) score was 40 during 
the veteran's hospitalizations in September 1994 and again in 
1996, but the 1994 report reflects that the GAF score had 
been 60 during the past year.  Moreover, on a compensation 
examination three months later in December 1994, a GAF score 
of 70 was reported.  The recorded scores on subsequent 
compensation examinations were 50 in January 1997, 65 in 
March 1997, and 50 in November 1997.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  A GAF score of 50 is defined as 
"Serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)." Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score between 55 and 60 corresponds to 
"moderate difficulty in social, occupational, or school 
functioning." Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  However, as noted by one of the VA examiners a score 
between 61 and 70 is representative of no more than mild 
symptoms, and generally reflects that an individual is 
functioning pretty well in society.  

From the foregoing it is apparent that on occasion the 
veteran has mild symptoms of PTSD and that at other times his 
symptoms are severe, necessitating periodic hospitalization.  
Between hospitalizations, the veteran does not require 
continuous intervention treatment.  His outpatient visits 
have been extended from every two months to every three 
months recently.  Also, regarding industrial ability, it is 
clear based on repeated references thereto that the veteran 
has physical problems which are significant factors regarding 
his employment opportunities.  For example, leaving his 
bartending job was initially reported to be due to physical 
difficulties, although later it was reported that physical 
and emotional factors contributed to termination of his job.  
Further, concerning the impact of physical symptoms on 
industrial ability, it is extremely significant to the Board 
that the veteran complained of physical pain on virtually 
every VA examination and hospitalization this decade and that 
on one examination he was even using a cane to ambulate.  
This suggests that the symptoms of PTSD are not the sole 
cause of any industrial impairment experienced by the 
veteran.  Moreover, regarding PTSD symptoms, one VA examiner 
found it noteworthy that despite the veteran's strong 
statement that he was "repulsed by memories of Vietnam," in 
the examiner's words: the appellant proudly wore clothing 
celebrating his service in Vietnam, including wearing a 
replica of the Combat Infantryman's Badge.  The veteran, of 
course, has every right to be proud of his courageous and 
honorable service on behalf of the United States in Vietnam.  
But, if the veteran is trying to forget his Vietnam 
experience, his actions are clearly inconsistent.  Regarding 
the social impact of PTSD, the veteran has had relationships 
including marriages during this decade, but his PTSD has 
contributed at least partially to the disintegration of these 
relationships.  It is apparent, however, that the veteran has 
periods during which he has satisfactory relationships with 
others, but that there are other times when he believes it is 
in his best interest to be on his own. 

In sum, clinicians have found that the veteran's PTSD is 
productive of disability ranging from mild, to moderate, to 
considerable, to at times serious disability.  During periods 
of severe disability he has been hospitalized and awarded 
temporary total disability ratings.  Therefore, after 
carefully considering all of the evidence discussed above, 
the Board concludes that the evidence is in equipoise, and 
that the current 30 percent evaluation should be elevated to 
more closely reflect the overall severity of PTSD symptoms.  
Accordingly, a 50 percent rating for PTSD is granted.  This 
decision is made on the basis that the veteran's symptoms of 
PTSD alone have been, on average, productive of considerable 
disablement during the period since he opened his claim for 
an increased evaluation.  No greater degree of disability is 
demonstrated under those criteria, however, as the Board has 
included application of the doctrine of reasonable doubt in 
reaching the decision to assign a 50 percent disability 
rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Indeed, in the Board's judgment the manifestations of PTSD do 
not fulfill the 50 percent criteria under the new rating 
schedule provisions currently in effect.  Specifically, the 
veteran does not display circumstantial, circumlocutory or 
stereotyped speech; there is no evidence that he suffers from 
panic attacks; and his memory has been described as good.  
Simply, put the disorder, save for periods of hospitalization 
has not been severely disabling.  


ORDER

Entitlement to a 50 percent disability evaluation for PTSD is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

